Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 16-26, 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 16-26, 28 are directed to an apparatus without further limiting said apparatus with a machine. Based upon consideration of all of the relevant factors with respect to the claim as a whole, claims 16-26, 28 are held to claim an abstract idea, and is therefore rejected as ineligible subject matter under 35 U.S.C. § 101. In particular, the rationale for finding is explained below: are directed toward non-statutory subject matter include: No recitation of a machine or transformation, either express or inherent. Insufficient recitation of a machine or transformation. Involvement of machine, or transformation, with the steps is merely nominally, insignificantly, or tangentially related to the performance of the steps, e.g., data gathering, or merely recites a field in which the method is intended to be applied.  Machine is generically recited such that it covers any machine capable of performing the claimed step(s). Machine is merely an object on which the method operates.
A system or method claim that fails to meet one of the above requirements is not in compliance with the statutory requirements of 35 U.S.C. 101 for patent eligible subject matter. Here the claims fail to meet the above requirements because the limitations are neither tied to a particular machine (such as an apparatus) nor physically transform underlying subject matter (such as an article or materials) to a different state or thing. Examiner recommends including the language, for example, “The system, comprising a processor...".
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 10, 11, 13, 14, 16, 21, 27, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg (Pub. No. US 2013/0067476) in view of Wang (Pub. No. US 2014/0074641) in further view of Guilley (Pub. No. US 2017/0124322).
Claim 1, Rosenberg teaches “a method for on-demand isolated execution of specific tasks, comprising: receiving, via a communication interface, in a computing platform, a request to execute a specific task, in which the specific task is expressed as a first code segment comprising a plurality of commands ([0020] Following are annotated example command line sessions using the workflow scripting system within WINDOWS.TM. POWERSHELL.TM.. The first example illustrates the capability to define a workflow from the command line. The following text represents a script for creating a workflow within the scripting environment. TABLE-US-00001 Workflow get-inventory [ $a = 2 if ($a -eq 2) [ "If block" ] else [ "else block" ] # Brings in Workflow's parallel concept Parallel [ Sequence [ "Step1" "Step2" ] "Parallel Step 2" Sequence [ "Step1" "Step2" ] # Call WINDOWS TM POWERSHELL TM scripts/scriptblocks Script ["Hello world from script"] ] # end of parallel # Persists the workflow data to disk Persist # Call WINDOWS TM POWERSHELL TM cmdlets Get-Process -Name powershell # Workflows can suspend themselves to wait for admin input Suspend-Workflow ]); reacting, by the computing platform, to the request received, by allocating on-demand and per the request received, a sub-set of physical computational resources within the computing platform, in which said sub-set allocated is operative to facilitate successful execution of the specific task ([0064] In some embodiments, the workflow scripting system provides automatic fan-out, to execute workflows on multiple computer systems without intervention from the script author. The system automatically provides parameters, such as the WINDOWS.TM. POWERSHELL.TM. PSComputerName parameter for specifying where a workflow or workflow activity will run. In addition, the system may provide for automated selection of where to run various workflows based on available resources, scheduling of resources, access to relevant other resources (e.g., databases, networks, and so forth), and the like. The system can also provide an automatically generated list of the available computers on which to execute a workflow to free the script author from having to separately enumerate computers and select one.); and executing, in the computing platform, the specific task, by (i) converting each of the commands into executable instructions, (ii) running the executable instructions, in which the commands are converted so as to cause the executable instructions to utilize resources within the allocated sub-set of physical computational resources ([0019] The system also provides a built-in library of management tasks, a programmatic way to convert a script language command into a built-in workflow activity, workflow common parameters (a new set of parameters for existing shell script language commands become available as an existing language command is converted into a workflow activity) [0064] In some embodiments, the workflow scripting system provides automatic fan-out, to execute workflows on multiple computer systems without intervention from the script author. The system automatically provides parameters, such as the WINDOWS.TM. POWERSHELL.TM. PSComputerName parameter for specifying where a workflow or workflow activity will run. In addition, the system may provide for automated selection of where to run various workflows based on available resources, scheduling of resources, access to relevant other resources (e.g., databases, networks, and so forth), and the like. The system can also provide an automatically generated list of the available computers on which to execute a workflow to free the script author from having to separately enumerate computers and select one)”.
However, Rosenberg may not explicitly teach the remaining limitations.
([0125] In one embodiment, auction-based resource sharing logic 232 provides a technique to avoid or prevent any over-allocation and under-allocation of resources to customers to a fair allocation of resources may be maintained. For example, recall that a customer's bid may be calculated by calculation module 240 as b(i)=min[M(Oi), C.sub.i*R/C.sub.sum] and by reserving the exact fraction of resources (e.g., reserving at 10%) that customer O1 needs to process its 10 messages, it is guaranteed to pay no more than the standard rate because the new bid is guaranteed to be lower as in turn, O1 grabs exactly what it needs while the remaining 90 units of resources are allocated to O2. In other words, by rewriting O1's bid as an SLA reservation prevents over allocation of resources.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Wang with the teachings of Rosenberg in order to provide a system that teaches resources are not shared. The motivation for applying Wang’s teaching with Rosenberg teaching is to provide a system that allows for avoidance of over allocation. Rosenberg and Wang are analogous art directed towards processing tasks. Together Rosenberg and Wang teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Wang with the teachings of Rosenberg by known methods and gained expected results. 
However, the combination may not explicitly teach the remaining limitations.
Guilley teaches “(iii) generating, in conjunction with said conversion and prior to run time, specific validation instructions within the executable instructions ([0133] Then, the initial code is modified 603 in order to generate an improved version of the code by inserting the a priori control words in line with their corresponding instructions, that is to say the instructions corresponding to their associated input nodes.), in which said specific validation instructions are operative, during run time, to validate specific access addresses utilized by the executable instructions , in which said validation guarantees that the specific access addresses are contained within a set of addresses associated with the allocated sub-set ([0112] If the a priori and the a posteriori control words do not match i.e. are different, an alteration 305 of the code execution is detected. More precisely, this means that a forbidden transition in respect to the control flow graph being is detected. In that case, the code execution may be interrupted. [0149] According to one aspect of the invention, the value of a control word can be chosen as a function of the destination address that should be reached after a jump instruction. The advantage is that reuse and displacement of control words are impossible.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Guilley with the teachings of Rosenberg, Wang in order to provide a system that teaches providing control words for compiled code. The motivation for applying Guilley teaching with Rosenberg, Wang teaching is to provide a system that allows for proper code execution by preventing illegal tampering. Rosenberg, Wang, Guilley are analogous art directed towards processing tasks. Together Rosenberg, Wang, Guilley teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Guilley with the teachings of Rosenberg, Wang by known methods and gained expected results. 
Claim 10, the combination teaches the claim, wherein Rosenberg teaches “the method of claim 1, wherein the conversion is an interpretation process, in which each of the commands is converted and executed separately from the other commands ([0019] The system also provides a built-in library of management tasks, a programmatic way to convert a script language command into a built-in workflow activity, workflow common parameters (a new set of parameters for existing shell script language commands become available as an existing language command is converted into a workflow activity).
Claim 11, the combination teaches the claim, wherein Rosenberg teaches “the method of claim 1, wherein the conversion is a compilation process ([0016] In some embodiments, the workflow scripting system adds workflow related operations to an existing scripting environment. For example, the system may add a "parallel" operation that provides a keyword for running other operations in parallel, a "persist" operation that can take a snapshot and store a workflow runtime state, a "resume" operation that can resume from a previous error or paused state, and any other operations suitable for providing workflow behavior in the scripting environment. Upon receiving a workflow related command in the scripting environment, the system maps the command to an appropriate workflow object (e.g., a compiled workflow or the workflow host itself), and invokes the workflow object to perform the command. Performing the command may include automatically generating extensible markup language (XML) or other intermediate data for building a workflow (e.g., an Extensible Application Markup Language (XAML) file), querying a workflow host for status information, invoking workflow host commands to start/pause/resume workflows, and so forth.)”.
Claim 13, the combination teaches the claim, wherein Guilley teaches “the  method of claim 1, wherein said causing of the executable instructions    to utilize resources within the allocated sub-set is facilitated by generating, in conjunction with said conversion and prior to run time, specific access addresses to be utilized by the executable instructions, in which said specific access addresses are guaranteed, by the computing platform, to be contained within a set of addresses associated with the allocated sub-set ([0112] If the a priori and the a posteriori control words do not match i.e. are different, an alteration 305 of the code execution is detected. More precisely, this means that a forbidden transition in respect to the control flow graph being is detected. In that case, the code execution may be interrupted. [0149] According to one aspect of the invention, the value of a control word can be chosen as a function of the destination address that should be reached after a jump instruction. The advantage is that reuse and displacement of control words are impossible.)”.
Rational to claim 1 is applied here.
Claim 14, the combination teaches the claim, wherein Guilley teaches “the method of claim 1, wherein said causing of the executable instructions to utilize resources within the allocated sub-set is facilitated by said generating, in conjunction with said conversion and prior to run time, of the specific validation instructions within the executable instructions ([0112] If the a priori and the a posteriori control words do not match i.e. are different, an alteration 305 of the code execution is detected. More precisely, this means that a forbidden transition in respect to the control flow graph being is detected. In that case, the code execution may be interrupted. [0149] According to one aspect of the invention, the value of a control word can be chosen as a function of the destination address that should be reached after a jump instruction. The advantage is that reuse and displacement of control words are impossible.)”.
Rational to claim 1 is applied here.
Claim 16, “a system operative to facilitate on-demand isolated execution of a plurality of tasks, comprising: a set of physical computational resources; at least one compute element belonging to at least one central-processing-unit; and a communication interface; wherein the system is configured to: receive, via the communication interface, a plurality of requests to execute respectively a plurality of tasks, in which each of the plurality of tasks comprises a plurality of commands; react, to each the requests received, by allocating on-demand and per the request received, a unique sub-set of the physical computational resources, so that a plurality of the unique sub-sets coexists at least temporarily in conjunction with the plurality of tasks respectively; and execute, per each of the plurality of tasks, in a designated one of the compute elements, the respective commands of the task, by converting the respective commands of the task into executable instructions and associated validation instructions and running the executable instructions and the associated validation instructions, in which the respective commands of the task are converted so as to cause the respective executable instructions to not access other unique sub-sets that were not allocated to the task, while the validation instructions are operative to validate that the other unique sub-sets are indeed not accessed, thereby facilitating said on-demand isolated execution of each of the plurality of tasks” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 21, the combination teaches the claim, wherein Rosenberg teaches “the system of claim 17, wherein: the system is a computing platform that communicates with remote nodes via said communication interface and a network; the communication interface is a physical network adapter connected to the network; and the requests are received in the system, from the remote nodes, via the network ([0036] “The inter-host-communication component 160 may include a transport service and transport service client that use any of a variety of communication protocols, such as the WS-Management protocol or others. The component 160 may leverage various well-known communication standards for inter-process communication, network communication, and so on.”)”.
Claim 27, the combination teaches the claim, wherein Rosenberg teaches “the system of claim 16, wherein the set of physical computational resources comprises at least one of: (i) physical memory such as a random-access-memory (RAM) or a flash memory, in which each of the unique sub-sets is a unique subset of the physical memory, (ii) physical storage such as magnetic hard disks or flash disks, in which each of the unique sub-sets comprises a unique subset of the physical storage ([0039] The computing device on which the workflow scripting system is implemented may include a central processing unit, memory, input devices (e.g., keyboard and pointing devices), output devices (e.g., display devices), and storage devices (e.g., disk drives or other non-volatile storage media). The memory and storage devices are computer-readable storage media that may be encoded with computer-executable instructions (e.g., software) that implement or enable the system.), and (iii) input-output (10) channels, in which each of the unique sub-sets comprises a unique subset of the 10 channels”.
Claim 28, the combination teaches the claim, wherein Wang teaches “the system of claim 16, wherein the system is further configured to limit, per each of the tasks being executed, an extent to which the task is utilizing other system resource, in which said other system resource comprise at least one of: (i) the respective computer element clock cycles, (ii) communication bandwidth ([0125] In one embodiment, auction-based resource sharing logic 232 provides a technique to avoid or prevent any over-allocation and under-allocation of resources to customers to a fair allocation of resources may be maintained. For example, recall that a customer's bid may be calculated by calculation module 240 as b(i)=min[M(Oi), C.sub.i*R/C.sub.sum] and by reserving the exact fraction of resources (e.g., reserving at 10%) that customer O1 needs to process its 10 messages, it is guaranteed to pay no more than the standard rate because the new bid is guaranteed to be lower as in turn, O1 grabs exactly what it needs while the remaining 90 units of resources are allocated to O2. In other words, by rewriting O1's bid as an SLA reservation prevents over allocation of resources.), and (iii) power dissipation”.
Rational to claim 1 is applied here.
Claims 2, 8, 9, 17, 22, 23, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Wang in view of Guilley in view of Moorthi (Pub. No. US 2012/0131591).
Claim 2, the combination teaches the claim, wherein Rosenberg teaches “the method of claim 1, wherein said specific task has a starting point and an ending point, and the method further comprises: initiating said execution in conjunction with said starting point; continuing said execution till the ending point; terminating said execution immediately after reaching the ending point ([0020] Following are annotated example command line sessions using the workflow scripting system within WINDOWS.TM. POWERSHELL.TM.. The first example illustrates the capability to define a workflow from the command line. The following text represents a script for creating a workflow within the scripting environment. TABLE-US-00001 Workflow get-inventory [ $a = 2 if ($a -eq 2) [ "If block" ] else [ "else block" ] # Brings in Workflow's parallel concept Parallel [ Sequence [ "Step1" "Step2" ] "Parallel Step 2" Sequence [ "Step1" "Step2" ] # Call WINDOWS TM POWERSHELL TM scripts/scriptblocks Script ["Hello world from script"] ] # end of parallel # Persists the workflow data to disk Persist # Call WINDOWS TM POWERSHELL TM cmdlets Get-Process -Name powershell # Workflows can suspend themselves to wait for admin input Suspend-Workflow ]); terminating said execution immediately after reaching the ending point ([0050] Continuing in block 290, the system displays status information in the scripting environment in response to the received operation result. After block 290, these steps conclude.)”.
However, the combination may not explicitly teach the remaining limitations.
Moorthi teaches “releasing the sub-set of physical computational resources immediately after said termination and regardless of any state set by the specific task in conjunction with the sub-set of physical computational resources ([0207] Shown in FIG. 1 is an example of a process 100 for providing consumer interaction with a cloud compute marketplace. The consumer presents a job request with constraints to the Exchange and the Exchange responds with an estimate (steps 102-104). The Exchange then allocates Resources to the job, and starts it (steps 106-108). As the job runs, it is monitored against the supplied constraints, and it may be altered by an authorized actor (steps 110-112). The exchange can be configured to partition jobs into a plurality of job instances. In some embodiments, job instances are each allocated resources across available providers. When the job instance completes or it is stopped, the Exchange releases Resources allocated to the job (114-116).)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Moorthi with the teachings of Rosenberg, Wang, Guilley in order to provide a system that teaches resources returned upon completion of tasks. The motivation for applying Moorthi’s teaching with Rosenberg, Wang, Guilley teaching is to provide a system that allows for efficient use of resources. Rosenberg, Wang, Guilley Moorthi are analogous art directed towards processing tasks. Together Rosenberg, Wang, Guilley, Moorthi teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Moorthi with the teachings of Rosenberg, Wang, Guilley by known methods and gained expected results. 
Claim 8, the combination may not explicitly teach the limitations. 
Moorthi teaches “the method of claim 1, further comprising: terminating said on-demand isolated execution immediately upon a particular event associated with the specific task, thereby releasing immediately the sub-set of physical computational resources for other tasks ([0207] Shown in FIG. 1 is an example of a process 100 for providing consumer interaction with a cloud compute marketplace. The consumer presents a job request with constraints to the Exchange and the Exchange responds with an estimate (steps 102-104). The Exchange then allocates Resources to the job, and starts it (steps 106-108). As the job runs, it is monitored against the supplied constraints, and it may be altered by an authorized actor (steps 110-112). The exchange can be configured to partition jobs into a plurality of job instances. In some embodiments, job instances are each allocated resources across available providers. When the job instance completes or it is stopped, the Exchange releases Resources allocated to the job (114-116).)”.
Rational to claim 2 is applied here.
Claim 9, the combination teaches the claim, wherein Moorthi teaches “the method of claim 8, wherein said particular event is selected from a group consisting of: (i) an ending or completion of the specific ([0207] Shown in FIG. 1 is an example of a process 100 for providing consumer interaction with a cloud compute marketplace. The consumer presents a job request with constraints to the Exchange and the Exchange responds with an estimate (steps 102-104). The Exchange then allocates Resources to the job, and starts it (steps 106-108). As the job runs, it is monitored against the supplied constraints, and it may be altered by an authorized actor (steps 110-112). The exchange can be configured to partition jobs into a plurality of job instances. In some embodiments, job instances are each allocated resources across available providers. When the job instance completes or it is stopped, the Exchange releases Resources allocated to the job (114-116).), (ii) a timeout which limits the execution time of the specific task, (iii) a fault made by the specific task, and (iv) a supervision decision, by the computing platform, to terminate the specific task.
Rational to claim 2 is applied here.
Claim 17, the combination may not explicitly teach the limitations. 
Moorthi teaches “the system of claim 16, wherein the system is further configured to terminate the on-demand isolated execution of each of the tasks immediately upon a particular event associated with the task, thereby releasing immediately the respective unique sub-set of the task, thereby assuring that the respective unique sub-set of each of the tasks exist only for a duration in which the task is being executed and being terminated ([0207] Shown in FIG. 1 is an example of a process 100 for providing consumer interaction with a cloud compute marketplace. The consumer presents a job request with constraints to the Exchange and the Exchange responds with an estimate (steps 102-104). The Exchange then allocates Resources to the job, and starts it (steps 106-108). As the job runs, it is monitored against the supplied constraints, and it may be altered by an authorized actor (steps 110-112). The exchange can be configured to partition jobs into a plurality of job instances. In some embodiments, job instances are each allocated resources across available providers. When the job instance completes or it is stopped, the Exchange releases Resources allocated to the job (114-116).)”.
Rational to claim 2 is applied here.
Claim 22, the combination teaches the claim, wherein Rosenberg teaches “the system of claim 17, wherein: the communication interface is a logical interface; and at least some the requests are generated from within the system and possibly by some of the tasks themselves ([0020] Following are annotated example command line sessions using the workflow scripting system within WINDOWS.TM. POWERSHELL.TM.. The first example illustrates the capability to define a workflow from the command line. The following text represents a script for creating a workflow within the scripting environment. TABLE-US-00001 Workflow get-inventory [ $a = 2 if ($a -eq 2) [ "If block" ] else [ "else block" ] # Brings in Workflow's parallel concept Parallel [ Sequence [ "Step1" "Step2" ] "Parallel Step 2" Sequence [ "Step1" "Step2" ] # Call WINDOWS TM POWERSHELL TM scripts/scriptblocks Script ["Hello world from script"] ] # end of parallel # Persists the workflow data to disk Persist # Call WINDOWS TM POWERSHELL TM cmdlets Get-Process -Name powershell # Workflows can suspend themselves to wait for admin input Suspend-Workflow ] [0036] “The inter-host-communication component 160 may include a transport service and transport service client that use any of a variety of communication protocols, such as the WS-Management protocol or others. The component 160 may leverage various well-known communication standards for inter-process communication, network communication, and so on.”)”.
Claim 23, the combination teaches the claim, wherein Rosenberg teaches “the system of claim 17, wherein at least one of the requests is a remote-procedure-call (RPC) ([0035] The workflow host component 150 hosts workflows to provide a programming model and engine to implement business processes as workflows. WINDOWS.TM. Workflow Foundation is one example of a framework that provides a workflow host. The workflow scripting system 100 may leverage such existing hosts or provide its own host for hosting workflows. The workflow host component 150 may provide in-process execution of workflows, out-of-process execution of workflows, remote hosting of workflows, or any selection of the above chosen by a user of the system 100. Out-of-process execution can be useful to increase robustness and avoid errors bringing down the scripting host process. Remote execution can be useful to perform workflow actions that affect remote computer systems. The workflow host component 150 carries out the actions of a particular workflow passed to it, and provides a robust set of services and APIs for invoking workflows, defining how workflows are executed, checking workflow status, managing in-progress workflow jobs, receiving error and logging information about previously attempted or completed workflow actions, and so forth.")”.
Claim 26, the combination teaches the claim, wherein Rosenberg teaches “the system of claim 17, wherein at least one of the requests is an internal system request associated with a system event that requires handling by one of the tasks ([0031] The scripting host component 110 includes a scripting environment capable of receiving script commands (i.e. “event”) to perform tasks. The scripting host component 110 may include an existing scripting environment, such as WINDOWS.TM. POWERSHELL.TM., modified to implement the system 100 described herein. The scripting environment may provide a command prompt, interpret commands written in one or more scripting languages (e.g., JavaScript, VBScript, Perl, and so forth), and carry out the tasks specified by the commands. The scripting host component 110 may include an executable file that the user runs to invoke a process that provides an interface to the scripting environment (e.g., powershell.exe, cscript.exe, and so forth). The scripting environment may include an interface for receiving a text file or other list of commands, an interface for dynamically entering commands (e.g., a command prompt), an interface for programmatically receiving commands from other sources (e.g., a database or remote console), and so on. To carry out the received commands, the scripting host component 110 may invoke one or more external components or application-programming interfaces (APIs) that provide various functionality exposed by a computer system.)”.
Claims 3, 4, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Wang in view of Guilley in view of Moorthi in view of Schweier (Pub. No. US 2015/0149273).
Claim 3, the combination may not explicitly teach the claim.
Schweier teaches “the method of claim 2, wherein: a transition between said reception and said execution takes less than 10 (ten) millisecond as a combined result of said conversion being an interpretation process and said allocation on-demand ([0064] Thus, following a query by the client 40 based on a particular search term, the second server 20 not only compiles the relevant hits list but also, at the same time, auctions advertising space on its network page 21 for online advertisement 22. In this case, the second server 20 evaluates the bids it has available from interested advertising parties for the advertising space that is to be allocated. Usually, the interested party that has submitted the highest bid is provided with a particularly good position for its online advertisement 22 on the network page 21 or in the hits list (because it is immediately conspicuous to the user 50). As the level of the bids decreases, further, less good positions on the network page 21 or in the hits list are then allocated if they exist. Finally, the hits list is transmitted, together with the online advertisements 22 that have received the acceptance, as a dynamic network page 21 via the Internet 5 to the client 40 that started the query. This all takes place within an extremely short time (for example a few milliseconds) and without being noticed by the user 50.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Schweier with the teachings of Rosenberg, Wang, Guilley, Moorthi in order to provide evidence that compiling and allocating may be less than 10 millisecondds. Rosenberg, Wang, Guilley Moorthi, and Schweier are analogous art directed towards processing tasks. Together Rosenberg, Wang, Guilley, Moorthi, and Schweier teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Schweier with the teachings of Rosenberg, Wang, Guilley Moorthi by known methods and gained expected results. 
Claim 4, the combination teaches the claim, wherein Schweier teaches “the method of claim 3, wherein: said transition together with said execution till the ending point and including said releasing takes less than 100 (one hundred) milliseconds as a combined result of said interpretation process, said allocation on-demand, and said specific task having said starting point and ending point ([0064] Thus, following a query by the client 40 based on a particular search term, the second server 20 not only compiles the relevant hits list but also, at the same time, auctions advertising space on its network page 21 for online advertisement 22. In this case, the second server 20 evaluates the bids it has available from interested advertising parties for the advertising space that is to be allocated. Usually, the interested party that has submitted the highest bid is provided with a particularly good position for its online advertisement 22 on the network page 21 or in the hits list (because it is immediately conspicuous to the user 50). As the level of the bids decreases, further, less good positions on the network page 21 or in the hits list are then allocated if they exist. Finally, the hits list is transmitted, together with the online advertisements 22 that have received the acceptance, as a dynamic network page 21 via the Internet 5 to the client 40 that started the query. This all takes place within an extremely short time (for example a few milliseconds) and without being noticed by the user 50)”.
Rational to claim 3 is applied here.
Claim 18, the combination may not explicitly teach the claim.
Schweier teaches “the system of claim 17, wherein: said duration of existence, on average, is between 1 (one) milliseconds and one (1) second; an average time for performing said allocation for each the unique sub-sets is less than 1/10 (one tenth) of said duration; and an average time for performing said releasing for each the unique sub-sets is less than 1/10 (one tenth) of said duration ([0064] Thus, following a query by the client 40 based on a particular search term, the second server 20 not only compiles the relevant hits list but also, at the same time, auctions advertising space on its network page 21 for online advertisement 22. In this case, the second server 20 evaluates the bids it has available from interested advertising parties for the advertising space that is to be allocated. Usually, the interested party that has submitted the highest bid is provided with a particularly good position for its online advertisement 22 on the network page 21 or in the hits list (because it is immediately conspicuous to the user 50). As the level of the bids decreases, further, less good positions on the network page 21 or in the hits list are then allocated if they exist. Finally, the hits list is transmitted, together with the online advertisements 22 that have received the acceptance, as a dynamic network page 21 via the Internet 5 to the client 40 that started the query. This all takes place within an extremely short time (for example a few milliseconds) and without being noticed by the user 50.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Schweier with the teachings of Rosenberg, Wang, Guilley, Moorthi in order to provide evidence that compiling and allocating may be less than 10 millisecondds. Rosenberg, .
Claims 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Wang in view of Guilley in view of Chaudhry (Pub. No. US 2012/0110584).
Claim 5, the combination may not explicitly teach the claim.
Chaudhry teaches “The method of claim 1, wherein the physical computational resources comprise physical memory, in which the sub-set of the physical computational resources comprise a sub-set of the physical memory([0010] In another example, each scheduled task of the respective group is linked with a job, and each job is associated with the target probability for execution of its linked task. In a further example, each group contains tasks with identical resource requirements. In yet another example, one of the resource requirements for a selected one of the scheduled tasks is a memory range requirement.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Chaudhry with the teachings of Rosenberg, Wang, Guilley in order to provide a system that teaches resources being of memory. The motivation for applying Chaudhry’s teaching with Rosenberg, Wang, Guilley teaching is to provide a system that allows for resources as memory for task execution. Rosenberg, Wang, Guilley, and Chaudhry are analogous art directed towards processing tasks. Together Rosenberg, Wang, Guilley, Chaudhry teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Chaudhry with the teachings of R Rosenberg, Wang, Guilley by known methods and gained expected results. 
Claim 6, the combination teaches the claim where Guilley teaches “the method of claim 5, wherein the code segment further comprises data sets, and the method further comprising: setting, using the data sets, in conjunction with said execution, memory values in conjunction with the sub-set of the physical memory ([0133] Then, the initial code is modified 603 in order to generate an improved version of the code by inserting the a priori control words in line with their corresponding instructions, that is to say the instructions corresponding to their associated input nodes.).
Rational to claim 1 is applied here.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Wang in view of Guilley in view of Chaudhry in view of Jackson (Pub. No. US 2008/0072230).
Claim 7, the combination may not explicitly teach the claim.
Jackson teaches “the method of claim 6, further comprising: terminating the task when the task ends; and then immediately releasing the sub-set of the physical memory for usage by other tasks, and regardless of said setting of memory values which are now no longer relevant upon said termination ([0031] System jobs are also referred to as workload management object event policies. The purpose of a workload management object event policy is to allow actions to be associated with a workload management object such as a reservation, a compute/system job, a node, a cluster, a user, a resource manger and/or other queue-able workload units that trigger a given action either based on a time criteria or other measurable condition. An example of this may be a system/compute job having an associated event policy that launches a script 10 minutes prior to a jobs completion. This script could send an e-mail to the user notifying them that the job is almost finished, or it can set in action the launch of another job that has a dependency on the results of the initial job being mostly complete. Another example is that of a reservation with an associated event policy that deletes temporary files and restarts all of the reserved nodes to purge them of sensitive data and to clear memory prior to usage by another entity.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Jackson with the teachings of Wang, Guilley, Chaudhry in order to provide a system that teaches releasing memory upon completion of tasks. The motivation for applying Jackson’s teaching with Wang, Guilley, Chaudhry teaching is to provide a system that allows for efficient use of memory. Wang, Guilley, Chaudhry, Jackson are analogous art directed towards processing tasks. Together Wang, Guilley, Chaudhry, Jackson teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of . 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Wang in view of Guilley in view of Bing (Pub. No. US 2014/0189683)
Claim 12 the combination may not explicitly teach the claim.
Bing teaches “the method of claim 1, wherein the conversion is a binary translation process ([0114] In some cases, an instruction converter may be used to convert an instruction from a source instruction set to a target instruction set. For example, the instruction converter may translate (e.g., using static binary translation, dynamic binary translation including dynamic compilation), morph, emulate, or otherwise convert an instruction to one or more other instructions to be processed by the core.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Bing with the teachings of Rosenberg, Wang, Guilley in order to provide a evidence a conversion process of Rosenberg may be a binary translation process. The motivation for applying Bing’s teaching with Rosenberg, Wang, Guilley teaching is to provide a system that allows for compiling of code. Rosenberg, Wang, Guilley. Bing are analogous art directed towards processing tasks. Together Rosenberg, Wang, Guilley, Bing teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Bing with the teachings of Rosenberg, Wang, Guilley by known methods and gained expected results. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Wang in view of Guilley in view of Shih (Pat. No. US 9,720,732).
Claim 15, the combination teaches the claim, wherein Rosenberg teaches “the method of claim 1, wherein said specific task has a starting point and an ending point, and the method further comprises: initiating said execution in conjunction with said starting point; continuing said execution till the ending point; terminating said execution immediately after reaching the ending point (([0020] Following are annotated example command line sessions using the workflow scripting system within WINDOWS.TM. POWERSHELL.TM.. The first example illustrates the capability to define a workflow from the command line. The following text represents a script for creating a workflow within the scripting environment. TABLE-US-00001 Workflow get-inventory [ $a = 2 if ($a -eq 2) [ "If block" ] else [ "else block" ] # Brings in Workflow's parallel concept Parallel [ Sequence [ "Step1" "Step2" ] "Parallel Step 2" Sequence [ "Step1" "Step2" ] # Call WINDOWS TM POWERSHELL TM scripts/scriptblocks Script ["Hello world from script"] ] # end of parallel # Persists the workflow data to disk Persist # Call WINDOWS TM POWERSHELL TM cmdlets Get-Process -Name powershell # Workflows can suspend themselves to wait for admin input Suspend-Workflow ] [0050])”.
However, the combination may not explicitly teach the remaining limitations.
Shih teaches “preserving the sub-set of physical computational resources after said termination, thereby allowing re-use of the sub-set for consequent tasks that are identified to be associated with a group of tasks to which the specific task belongs ([Col. 13, Line 42-Col.14, Line 24 “The resource manager 180 may be able to identify similarities between a client's previously-executed tasks and the current task specification 307 in some embodiments, allowing the resource manager 180 to make more informed choices. For example, in one scenario, a task T1 may have been executed earlier on behalf of a given client using a resource instance R1 at an availability zone AZ1, and the initial estimates for the time it took to complete T1 were eventually found to be incorrect by 10%. If a new task execution query 303 for a task T2 is received from the same client, such that the task specification 307 for T2 is very similar to the task specification received earlier for T1, the resource manager 180 may be in a position to make a better estimate for how long it might take to complete T2, using records for the resources used by T1. In addition, the resource manager 180 may also decide to use similar resources at the same availability zone AZ1 that was used before, for example because the usage history data indicates that the similar task T1 completed successfully without any functional errors. More general resource usage data (i.e., data not specific to the requesting client) may also be useful in deciding the specific location and type of resources to be used for the current request. For example, the resource manager may schedule the new tasks at a more lightly-utilized availability zone than one that is extremely busy. Projections for future resource utilizations may also be made based on past usage data, and may in some implementations be tied to projections of future pricing. Pricing data 304 and/or usage records 305 may be maintained in a repository such as resource management database 191 in some embodiments. In some implementations, the resource manager 180 may obtain current resource usage data from various monitoring agents distributed in the provider network, instead of or in addition to obtaining historical usage data from a repository.”)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Shih with the teachings of Rosenberg, Wang, Guilley, in order to provide similar used resources for similar tasks. The motivation for applying Shih’s teaching with Rosenberg, Wang, Guilley, teaching is to provide a system that allows for improved efficiency during allocation. Rosenberg, Wang, Guilley, Shih are analogous art directed towards processing tasks. Together Rosenberg, Wang, Guilley, Shih teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Shih with the teachings of Rosenberg, Wang, Guilley, by known methods and gained expected results. 
Claims 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Wang in view of Guilley in view of Moorthi in view of Shih in view of  Schweier.
Claim 19, the combination may not explicitly teach the limitations.
Schweier teaches “the system of claim 18, wherein: said plurality of requests are received as a stream of incoming requests; and said duration and average times allow, per each of the compute elements, to sustain, on average, a rate of executing of at least one of the tasks per second, and up to a maximum rate of executing of 1000 (one thousand) of the tasks per second ([0064] Thus, following a query by the client 40 based on a particular search term, the second server 20 not only compiles the relevant hits list but also, at the same time, auctions advertising space on its network page 21 for online advertisement 22. In this case, the second server 20 evaluates the bids it has available from interested advertising parties for the advertising space that is to be allocated. Usually, the interested party that has submitted the highest bid is provided with a particularly good position for its online advertisement 22 on the network page 21 or in the hits list (because it is immediately conspicuous to the user 50). As the level of the bids decreases, further, less good positions on the network page 21 or in the hits list are then allocated if they exist. Finally, the hits list is transmitted, together with the online advertisements 22 that have received the acceptance, as a dynamic network page 21 via the Internet 5 to the client 40 that started the query. This all takes place within an extremely short time (for example a few milliseconds) and without being noticed by the user 50.)”.
Rational to claim 3 is applied here.
Claim 20, the combination teaches the claim, wherein Rosenberg teaches “the system of claim 19, wherein each of the requests is a remote-procedure-call (RPC) ([0035] The workflow host component 150 hosts workflows to provide a programming model and engine to implement business processes as workflows. WINDOWS.TM. Workflow Foundation is one example of a framework that provides a workflow host. The workflow scripting system 100 may leverage such existing hosts or provide its own host for hosting workflows. The workflow host component 150 may provide in-process execution of workflows, out-of-process execution of workflows, remote hosting of workflows, or any selection of the above chosen by a user of the system 100. Out-of-process execution can be useful to increase robustness and avoid errors bringing down the scripting host process. Remote execution can be useful to perform workflow actions that affect remote computer systems. The workflow host component 150 carries out the actions of a particular workflow passed to it, and provides a robust set of services and APIs for invoking workflows, defining how workflows are executed, checking workflow status, managing in-progress workflow jobs, receiving error and logging information about previously attempted or completed workflow actions, and so forth.")”.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Wang in view of Guilley in view of Moorthi in view of Schroth (Pub. No. US 2014/0007128).
Claim 24, the combination may not explicitly teach the claim.
Schroth teaches “the system of claim 23, wherein at least one of the tasks is configured to calculate at least one value, and to return the value as a respond to the respective remote node upon said termination of the task ([0007] A system (e.g., a computer, a personal digital assistant, a storage server, a network server, or other type of system) can include one or multiple application programs that are able to issue requests to perform respective tasks in the system. Examples of tasks that can be performed include data encryption or decryption, data compression or decompression, data encoding or decoding, hash value calculation, or other tasks.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Schroth with the teachings of Rosenberg, Wang, Guilley, Moorthi in order to provide evidence of different tasks. The motivation for applying Schroth’s teaching with Rosenberg, Wang, Guilley, Moorthi teaching is to provide a system that allows for tasks to return values. Rosenberg, Wang, Guilley, Moorthi, Schroth are analogous art directed towards processing tasks. Together Rosenberg, Wang, Guilley, Moorthi, Schroth teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Schroth with the teachings of Rosenberg, Wang, Guilley, Moorthi by known methods and gained expected results.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Wang in view of Guilley in view of Moorthi in view of Cao (Pub. No. US 2016/0110224).
Claim 25, the combination may not explicitly teach the claim.
Cao teaches “the system of claim 23, wherein at least one of the tasks is configured to receive a value via the respective request, and to use this value in conjunction with the respective execution of the respective commands([0028] By way of example, jobs based on a MapReduce framework can be processed in two stages: a Map stage and a Reduce stage. The output data of a task in the Map stage (or a "Map task" for short) can be used as the input data of a task in the Reduce stage (or a "Reduce task" for short) and the output data of the Reduce tasks will be the final output data of the job.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Cao with the teachings of Rosenberg, Wang, Guilley, Moorthi in order to provide evidence of different tasks. The motivation for applying Cao’s teaching with Rosenberg, Wang, Guilley, Moorthi teaching is to provide a system that allows for tasks to return values. .
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg in view of Wang in view of Guilley in view of Li (Pub. No. US 2009/0328047)
Claim 29, the combination may not explicitly teach the claim.
Li teaches “the system of claim 16, wherein the set of physical computational resources is a physical memory such as a random-access-memory (RAM) or a flash memory, in which each of the unique sub-sets is a memory space of less than 1 MByte (one megabyte), thereby allowing for at least 1,000 (one thousand) of the tasks to be concurrently active per 1Gbyte (one gigabyte) of the physical memory ([0073] In one experimental embodiment, a Core 2 Quad-Core processor was implemented. In this implementation, each core utilizes a 32 Kilobyte (KB) private L1 data cache, and each two cores share a 4 MB unified L2 cache. In this implementation, the multi-core processor includes a plurality of hardware prefetchers associated with the L1 and L2 caches, and application 102 includes media mining workloads, parallelized in a fine-grained way, where each frame is portioned into blocks, and computations on one block represent one task. Both the distributed and centralized scheduling schemes were implemented. Experimental results show that implementing the task scheduling according to the data locality information, e.g., as described above, may result in a performance gain of about 15% for two cores, and a performance gain of about 25% for four cores, e.g., compared to a default OS scheduling algorithm. This performance gain may result, for example, from scheduling the tasks with good spatial locality to one core or to two or more cores of a common cluster, so that the regular memory access pattern is not disrupted, spatial data locality is reserved during the parallel execution of the tasks using multiple threads. This, "prefetcher friendly" scheduling may allow the hardware prefetcher to effectively prefetch required data into the cache. As a result, long latency memory access may be reduced.)”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WYNUEL S AQUINO/             Primary Examiner, Art Unit 2199